Citation Nr: 1534743	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracic and lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The preponderance of the evidence reveals that prior to May 31, 2013, the Veteran's service-connected thoracic and lumbar spine strain was manifested by flexion of 90 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of pain, repetitive use, and flare-ups and no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis or physician prescribed bed rest.  

2.  The preponderance of the evidence reveals that as of May 31, 2013, the Veteran's service-connected thoracic and lumbar spine strain was manifested by flexion 90 degrees with objective evidence of pain beginning at 60 degrees with consideration of any additional loss of motion or functionability on repetitive use, flexion limited to approximate 35 degrees on flare-ups and no evidence of ankylosis or physician prescribed bed rest.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for thoracic and lumbar strain prior to May 31, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for an initial disability rating of 20 percent, but not greater, for thoracic and lumbar strain as of May 31, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO.  The March 2009 rating decision granted the Veteran's service connection claim for a low back disability and therefore, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the March 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The November 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating disabilities of the spine and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, two VA examination reports dated in October 2008 and May 2013, and lay statements from the Veteran.

The VA examination reports dated in October 2008 and May 2013 reflect that the examiners obtained an oral history of the Veteran's back disability and evaluated the Veteran with respect to her service-connected disability.  The examiners documented in detail the findings of the physical examination, test results, and the claimed symptoms and the effect those symptoms have on her occupational functioning.  It appears that the October 2008 VA examiner did not review the claims file as part of the examination.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the October 2008 VA examiner obtained a history of the Veteran's back disability and evaluated her current symptoms.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to her back disability.  Based on the foregoing, the Board concludes that the examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to arthritis, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014) for her service-connected thoracic and lumbar spine strain.  Under Diagnostic Code 5237 (lumbosacral strain), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned under Diagnostic Code 5237 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.   A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

The Veteran was provided with a VA examination in October 2008.  She reported experiencing constant, non-radiating, burning ache over the right lower lumbar region at a level of three out of ten in severity.  She experienced flare-ups to eight out of ten in severity occurring two or three times a week, lasting for about four hours at a time.  She described the pain during flare-ups as sharp that radiates from the right lower lumbar region into both buttocks and down the posterior legs to the mid-thigh level.  The Veteran denied incontinence of stool or urine with back pain flare-ups.  Flare-ups were triggered by any type of exercise and could be triggered by walking for more than half a mile or more than an hour.  She had no periods of physician prescribed bed rest or incapacitation for her back problems.  The Veteran also reported experiencing chronic intermittent soreness over the bilateral upper shoulder blade region at a level of one to two out of ten in severity and not characterized by any fluctuations in intensity.  

Physical examination revealed that the Veteran's lumbar spine had a normal curvature.  There was tenderness to palpation over the lower lumbar spine at L4-S1.  There was no sacroiliac tenderness.  There was palpable paravertebral muscle spasm bilaterally over the entire lumbar region.  The lumbar spine had full range of motion, but the Veteran complained of pain throughout flexion and extension motions, as well as the left lateral flexion motion.  Specifically, flexion was to 90 degrees, extension was to 90 degrees, bilateral lateral flexion was from zero to 30 degrees and bilateral lateral rotation was from zero to 30 degrees.  There was no evidence of further limitation due to pain, weakness, stiffness, or fatigability on repetitive testing motion of the lumbar spine.  

The Veteran was provided with another VA examination in May 2013.  She reported that the pain in her back had not improved and she now experienced constant pain.  She tried injections, steroids, pain medications, TENS unit, aquatic therapy, spinal stimulatory implant, nerve blocks, and chiropractor care with little to no relief.  She also reported muscle spasms in the lower back.  MRIs in June 2008 and March 2011 revealed broad-based posterior bulging discs at L3-L4 and L5-S1 and retrolisthesis at L4 and L5.  The examiner determined that the current diagnosis of chronic thoracic and lumbar strain should be corrected to degenerative disc disease and retrolisthesis based on the results of the MRIs.  The examiner also documented that flare-ups impacted the function of the thoracic spine.  Prolonged standing, sitting, driving, and ambulation precipitate flare-ups.  Her activity is usually limited to one hour.  She also has to take frequent rests and breaks.  The Veteran reported to the examiner that her range of motion was further limited to approximately 35 degrees on flexion and zero degrees on lateral flexion, extension and rotation.

Physical examination revealed forward flexion was to 90 degrees or greater.  Objective painful motion began at 60 degrees.  Extension ended at zero degrees with objective evidence of painful motion at zero degrees.  Bilateral lateral flexion was to 25 degrees with objective evidence of painful motion at 15 degrees.  Bilateral lateral rotation was limited to zero degrees with pain at zero.  The Veteran did not have any additional limitation of range of motion of the thoracolumbar spine following repetitive testing.  The Veteran demonstrated functional loss and/or functional impairment of the spine due to less movement than normal, pain on movement and interference with sitting, standing, and weight-bearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Vetera had guarding and muscle spasm, but it did not result in abnormal gait or spinal contour.  The Veteran had intervertebral disc syndrome (IVDS), but she did not have any incapacitating episodes over a 12 month period due to IVDS.

Based on the evidence of record, the most pertinent discussed above, the Board finds that at the worst flexion of the Veteran's thoracolumbar spine was limited to 90 degrees prior to May 31, 2013.  The thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees even with consideration of limitation of motion due to pain and any limitation in function after repetitive use.  Furthermore, the medical evidence reveals that the Veteran's muscle spasms did not result in abnormal gait or spinal contour.  Therefore, even considering loss due to pain after repetitive use, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to May 31, 2013.

The Board notes that the VA examination in May 2013 shows that at the worst flexion of the Veteran's thoracolumbar spine was to 90 degrees.  Nonetheless, when considering pain on motion, the May 2013 VA examination shows that there was objective evidence of pain at 60 degrees of flexion.  Furthermore, the Veteran reported at the May 2013 VA examination that her flexion was limited to approximately 35 degrees during a flare-up.  In light of the foregoing, the Board finds that the Veteran's service-connected back disability more closely approximates a 20 percent disability rating as of May 31, 2013. 

In granting a 20 percent disability rating, the Board has determined that the Veteran's thoracic and lumbar strain does not warrant a rating higher than 20 percent at any time during the appeal period as the manifestations of the Veteran's service-connected back disability do not more closely approximate flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that for VA compensation purposes, favorable ankylosis of the spine is characterized by fixation of a spinal segment in neutral position (zero degrees) and unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  38 C.F.R. § 4.71a, note 5.  The medical evidence of record shows that the Veteran has some range of motion of the thoracolumbar spine and the thoracolumbar spine is not in a fixed position.  Accordingly, the evidence of record does not more closely approximate favorable or unfavorable ankylosis of the thoracolumbar spine, even considering additional loss of motion based on repetitive use due to pain.  

The Board has determined that the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes.  In this regard, a 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  A 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  The medical evidence shows that the Veteran's service-connected back disability did not result in any incapacitating episodes with physician prescribed bed rest as described in the regulations.  See id. at Note (1).

The Board has also considered whether the Veteran is entitled to a separate disability rating under other Diagnostic Codes.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted a 10 percent disability rating for radiculopathy of the left lower extremity and a 10 percent disability rating for radiculopathy of the right lower extremity.  As the Veteran did not appeal these issues, they are not before the Board.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected back disability.  The evidence reflects that the Veteran does not have any bowel or bladder problems related to her thoracolumbar spine disability.  See VA examinations dated in October 2008 and May 2013.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected back disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected thoracic and lumbar spine strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracic and lumbar spine strain with the established criteria found in the rating schedule for disabilities of the spine show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's thoracolumbar spine disability and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that her service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracic and lumbar strain prior to May 31, 2013 is denied.

Entitlement to an initial disability rating in excess of 10 percent, but not greater, for service-connected thoracic and lumbar strain as of May 31, 2013 is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


